                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


DEON DASHON SMITH and                       )
JOHN JUNIOR FERRELL,                        )
                                            )
      Plaintiffs,                           )
                                            )
                                            )
VS.                                         )           No. 19-1198-JDT-cgc
                                            )
                                            )
MADISON COUNTY SHERIFF’S,                   )
DEPARTMENT,                                 )
                                            )
      Defendant.                            )
                                            )


          ORDER SEVERING CASES, GRANTING PLAINTIFF SMITH
                 LEAVE TO PROCEED IN FORMA PAUPERIS
       AND ASSESSING $350 FILING FEE IN ACCORDANCE WITH PLRA,
        DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


      On September 11, 2019, Plaintiffs Deon Dashon Smith and John Junior Ferrell, who

are incarcerated at the Madison County Criminal Justice Complex (CJC) in Jackson,

Tennessee, filed a joint pro se complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Both

Plaintiffs signed the complaint, but only Smith has filed a motion to proceed in forma

pauperis and a copy of his prison trust account statement. (ECF No. 2.)

      It is not practicable for multiple pro se inmates to litigate their claims in a single

action, even if their claims are similar. Therefore, the Court hereby SEVERS the claims

of Plaintiff John Junior Ferrell. The Clerk is DIRECTED to open a new civil action for
Plaintiff Ferrell and to docket in the new action a copy of the complaint and this order.

This case will proceed with Plaintiff Smith as the sole plaintiff.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b),

a prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1

Although the obligation to pay the fee accrues at the moment the case is filed, see McGore

v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in

installments. Id. at 604. In this case, Smith has properly submitted an in forma pauperis

affidavit and a certification of his trust account statement as required by 28 U.S.C.

§ 1915(a)(2). The motion to proceed in forma pauperis is GRANTED in accordance with

the terms of the PLRA.

       Accordingly, Smith is ORDERED to cooperate fully with prison officials in

carrying out this order. It is ORDERED that the trust account officer at Smith’s prison

shall calculate and submit to the Clerk of Court a partial initial filing fee equal to twenty

percent (20%) of the greater of the average balance in or deposits to Smith’s trust account

for the six months immediately preceding the completion of the affidavit. 28 U.S.C.

§ 1915(b)(1).




       1
        The civil filing fee is $350. See 28 U.S.C. § 1914(a). Under § 1914(b) and the
Schedule of Fees set out following the statute, the Clerk also is required to collect an
administrative fee of $50 for filing any civil case. However, the additional $50 fee does not
apply when a plaintiff is granted leave to proceed in forma pauperis.

                                                2
         It is further ORDERED that after the initial partial filing fee is fully paid, the trust

account officer shall withdraw from Smith’s trust account and submit to the Clerk monthly

payments equal to twenty percent (20%) of all deposits credited to Smith’s account during

the preceding month, but only when the amount in the account exceeds $10, until Smith’s

$350.00 share of the civil filing fee is paid.

         Each time the trust account officer makes a payment to the Court as required by this

order, he shall submit to the Clerk along with the payment a copy of the prisoner’s account

statement showing all activity in the account since the last payment under this order. All

payments and account statements should be sent to:

                 Clerk, United States District Court, Western District of Tennessee,
                 111 S. Highland Ave., Rm. 262, Jackson, TN 38301

and shall clearly identify Smith’s name and the case number as included on the first page

of this order.

         If Smith is transferred to a different prison or released, he is ORDERED to notify

the Court immediately, in writing, of his change of address. If still confined, he shall

provide the officials at the new facility with a copy of this order. If Smith fails to abide by

these or any other requirements of this order, the Court may impose appropriate sanctions,

up to and including dismissal of this action, without any additional notice or hearing by the

Court.

         The Clerk shall mail a copy of this order to the official in charge of trust fund

accounts at Smith’s prison.




                                                 3
       The complaint also is before the Court for screening. Smith sues the Madison

County Sheriff’s Department. His allegations are as follows:

       The issues are concerning the living condition of the CJC. Their [sic] isn’t
       enough living room, beds or mats. There is black mold and mildrew [sic] in
       our cells & shower. Also the floors and walls. There is 4 people to a cell
       that only has two bunks. We are also locked in our cells 72 hrs. at a time
       without showers or communication with the outside world.

(ECF No. 1 at PageID 2.) Smith seeks condemnation of the CJC and $1 million in

damages. (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

                                             4
short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Smith filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).



                                             5
       The Madison County Sheriff’s Department is not an entity subject to suit under

§ 1983. See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421 (6th Cir. 2002) (citing

Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). Smith’s suit is construed as a

claim against Madison County, which may be held liable only if Smith’s injuries were

sustained pursuant to an unconstitutional custom or policy. See Monell v. Dep’t. of Soc.

Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v.

Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish

acts of the municipality from acts of employees of the municipality, and thereby make clear

that municipal liability is limited to action for which the municipality is actually

responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur

v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in original)).

       Smith does not allege that a Madison County policy is responsible for the conditions

of the CJC. He merely alleges that the unpleasant conditions exist. Smith therefore fails

to state a claim against Madison County, and his complaint must be dismissed.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

                                              6
Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Smith should be given an opportunity to amend his complaint.

       In conclusion, Smith’s complaint is DISMISSED for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii) and

1915A(b)(1)-(2). Leave to amend, however, is GRANTED. Any amendment must be filed

within twenty-one (21) days after the date of this order.

       Smith is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The amended

complaint must be signed, and the text of the amended complaint must allege sufficient

facts to support each claim without reference to any extraneous document. Any exhibits

must be identified by number in the text of the amended complaint and must be attached

to the complaint. All claims alleged in an amended complaint must arise from the facts

alleged in the original complaint. Each claim for relief must be stated in a separate count

and must identify each Defendant sued in that count. If Smith fails to file an amended

complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                            s/ James D. Todd
                                           JAMES D. TODD
                                           UNITED STATES DISTRICT JUDGE


                                              7
